DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 13-15, 20 and 21 as being unpatentable over Asbjornson et al. in view of Polko, applicant argues that the fan of Asbjornson already has a mechanism for adjusting the tension of the belt 54 in which, the force of gravity acting on the motor causes it to creep downward on the mounting track 48 thus keeping the tension on the belt. Applicant further argues that adding the belt tensioner of Polko to the fan of Asbjornson amounts to a redundancy which does not meet requirements for a case of prima facie obviousness. 
The Examiner respectfully disagrees.
The belt tensioning mechanism as identified by Applicant is considered a passive mechanism which relies on the gravitation force acting on the weight of the motor alone to keep the tension of the belt of Asbjornson. This is not desirable since the motor, due to its weight, will continue to creep downward on the track 48 which, over time, leads to belt over tensioning and eventually, belt breakage. Further, in order for the motor to creep downward on the track 48, the motor needs not be tightly secured to the track which causes instabilities and vibrations of  the assembly 10 that includes at least, the fan and the motor. On the other hand, the belt tensioner of Polko is rather an active mechanism wherein the belt tension can be selectively adjusted to the desirable tension without causing belt breakage and stability issues with the motor and the fan. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Rivers (3,353,420).
Palmer discloses a fan for a HVAC system comprising a blower assembly including a blower 23 (Fig. 2), a blower housing 10 configured to house the blower, a motor 32 configured to provide rotational power, and a drive belt 33 configured to transfer the rotational power from the motor to the blower.
However, Palmer does not disclose a belt tensioner for a fan assembly, the belt tensioner comprises  a mounting bracket configured to couple directly to the blower assembly; an idler arm configured to couple to the mounting bracket at a connection point and in an angular position relative to a base of the blower assembly, wherein the angular position is adjustable about the connection point; a bolt configured to extend through the mounting bracket and couple to the idler arm, wherein the angular position of the idler arm is adjustable via adjustment of the bolt; and an idler pulley coupled to the idler arm, wherein the idler pulley is configured to engage with a drive belt of the blower assembly as claimed.

Since the motor 32 of Palmer is directly attached to the fan housing as seen in Fig. 1, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to add the belt tensioner of Rivers and attach the mounting bracket of the belt tensioner to the side 26 of the fan housing of Palmer for the purpose of providing a belt tensioning means with allows users to selective adjust the belt tension to prevent belt slipping. 
Regarding claim 2, the mounting bracket is configured to couple directly to a blower housing of the blower assembly as discussed in the rejection of claim 1 above.
Regarding claim 3, the idler arm comprises an idler pulley mount 48 and an adjustment plate 32 disposed crosswise to the idler pulley mount (Figs. 3, 4), wherein the idler pulley 24 is coupled to the idler pulley mount, and wherein the adjustment plate is configured to engage with an angular adjuster 68 of the belt tensioner.
Regarding claim 12, the idler arm 22 includes an arcuate slot 62, the bolt 60 extends through the arcuate slot and the bolt is configured to travel within the arcuate slot during adjustment of the angular position of the idler arm (Figs . 1, 2 of Rivers).

s 13-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asbjornson et al. (5,738,167; “Asbjornson”) in view of Polko.
Asbjornson discloses a fan for a HVAC system comprising a blower assembly including a blower 36 (Figs. 3, 4), a blower housing 10 configured to house the blower, a motor 46 configured to provide rotational power, and a drive belt 54 configured to transfer the rotational power from the motor to the blower.

Asbjornson does not disclose a belt tensioner for a fan assembly, the belt tensioner comprises an L-shaped support having a first arm coupled to an idler pulley and having a second arm, wherein the first arm and the second arm are coupled to one another at a bend, wherein the L-shaped support is rotatably coupled to the blower housing via a mounting bracket, wherein the idler pulley is configured to contact the drive belt to facilitate tensioning of the drive belt.
Polko teaches a belt tensioner for fan of an engine; the belt tensioner including an L- shaped support having a first arm 21 coupled to an idler pulley 29 and having a second arm 22 (Figs. 1-3), wherein the first arm and the second arm are coupled to one another at a bend, wherein the L-shaped support is rotatably coupled to the fan housing 19 via a mounting bracket 20 (Fig. 3), wherein the idler pulley is configured to contact the drive belt to facilitate tensioning of the drive belt.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the HVAC system of Asbjornson with the belt tensioner of Polko coupled to the blower housing for the purpose of selectively adjusting tension of the drive belt to prevent belt slipping and belt breakage.

Regarding claim 14 the idler pulley 29 is coupled to a distal end of the first arm 21 (Fig. 1).
Regarding claim 15, the L-shaped support is configured to rotate about a fulcrum 22a (Figs. 1-3), disposed at the bend between the first arm and the second arm, to facilitate the tensioning of the drive belt.
Regarding claim 20, Asbjornson discloses a blower assembly for a heating, ventilation, and/or air conditioning (HVAC) system comprising: a blower fan 36 (Figs. 3, 4); a blower housing 10 containing the blower fan; a drive belt 54 coupled to the blower fan and configured to drive rotation of the blower fan.
Asbjornson does not disclose a belt tensioner including an L-shaped bracket that is coupled to the blower housing via a mounting bracket, wherein the L-shaped bracket is rotatably coupled to the mounting bracket at a bend of the L-shaped bracket.
Polko teaches a belt tensioner for an engine fan; the belt tensioner including an L-shaped bracket 21 (Fig. 1-3) that is coupled to the fan housing 19 via a mounting bracket 20 (Fig. 3), wherein the L-shaped bracket is rotatably coupled to the mounting bracket at a bend of the L- shaped bracket.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the HVAC system of Asbjornson with the belt tensioner of Polko 
Although the patent to Asbjornson and Polko are from different fields of endeavor, the test for analogous art outside an inventor’s field of endeavor is whether the applied references are directed to the particular problem confronting the inventor. In the instant case, both patents address substantially the same problem of each other, and substantially the same problem faced by the instant inventor, that of providing a belt tensioner for a belt driven fan.
Regarding claim 21, the blower assembly further comprising an adjustment plate 23 (Polko; Fig. 3) integrally formed with the L-shaped bracket and disposed crosswise to the L- shaped bracket.

Allowable Subject Matter
Claims 4-11, 16-19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745